Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This application is a continuation of 15/627,191, now issued as US Patent 10,472,653, which is a divisional of 14/386,272, now issued as US Patent No. 9,816,114, which is a 371 of PCT/US2013/029441.  
	The after final amendment filed on September 21, 2021 has been entered. No new matter has been added.

Terminal Disclaimer
The terminal disclaimer filed on September 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,816,114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed September 21, 2021, with respect to claims 26 and 36-40 have been fully considered and are persuasive.  The rejections of claim 26 and the objection of claims 36-40 have been withdrawn. 

Election/Restrictions
Claim 26 is allowable. The restriction requirement among the species, as set forth in the Office action mailed on April 29, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 29, 2020 is partially withdrawn.  Claims 41-42, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-25, directed to Groups I and II remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alyssa R. Eckerley on September 23, 2021.

IN THE CLAIMS:
Cancel claims 16-25.

Allowable Subject Matter
Claims 26-32, 36, 38, and 41-42 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Jessen (US 2012/0135481 – cited previously on form PTO-892) discloses a method of producing malonic acid by culturing a recombinant Pichia Kudriavzevii comprising a S. cereviriase aldehyde dehydrogenase (Sc ALD 4) or other aldehyde dehydrogenases.  However, there is no teaching or suggestion in the prior art of using a heterologous malonyl-CoA hydrolase having at least 75% sequence identity to SEQ ID NO:9.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652